         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 1 of 37



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK




                                                      Master Docket No. 19-cv-6002 (AJN)
 IN RE MERRILL, BOFA, AND MORGAN
 STANLEY SPOOFING LITIGATION
                                                      CLASS ACTION


 THIS DOCUMENT RELATES TO: ALL
 ACTIONS




                     CONSOLIDATED CLASS ACTION COMPLAINT

       Plaintiffs Gamma Traders – I LLC (“Gamma”), Vega Traders, LLC (“Vega”), Robert

Charles Class A, L.P. (“RCA”), Robert L. Teel (“Teel”), Michael Patterson (“Patterson”), Yuri

Alishaev (“Alishaev”), Abraham Jeremias, and Morris Jeremias (collectively, “Plaintiffs”), complain

upon knowledge as to themselves and their own actions and upon information and belief as to all

other matters against Defendants Merrill Lynch Commodities, Inc. (“MLCI”), Bank of America

Corporation (“BAC”), Morgan Stanley & Co. LLC (“MSC”), Edward Bases (“Bases”), John Pacilio

(“Pacilio”), and John Doe Nos. 1 – 18 (collectively, “Defendants”) as follows:

                                SUMMARY OF ALLEGATIONS

       1.      This action arises from Defendants’ unlawful and intentional manipulation of

COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum Futures, and NYMEX

Palladium Futures contracts, and options on those futures contracts (collectively, “precious metals

futures contracts”) traded on the New York Mercantile Exchange (“NYMEX”) and the Commodity

Exchange, Inc. (“COMEX”) from approximately January 1, 2007 through December 31, 2014 (the




                                                -1-
              Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 2 of 37



“Class Period”) in violation of the Commodity Exchange Act, 7 U.S.C. §§ 1, et seq. (the “CEA”) and

the common law.

            2.       Defendants are a group of futures traders and the trading firms that employ them.

Defendants manipulated the prices of precious metals futures contracts using a classic manipulative

device called “spoofing,” whereby Defendants placed orders for precious metals futures contracts

that they never intended to execute—and, in fact, canceled before execution—in order to send false

and illegitimate supply and demand signals to the market. In this manner, Defendants manipulated

the prices of precious metals futures contracts throughout the Class Period to financially benefit

their trading positions at the expense of other investors, like Plaintiffs and the Class.

            3.       The unlawful conduct and manipulation described herein has been the subject of

both criminal and regulatory investigations. On July 17, 2018, Defendants Bases and Pacilio, who

were employed by Defendant MLCI, were indicted on commodities fraud, spoofing, and conspiracy

charges in the Northern District of Illinois relating to the same conduct described in this

Complaint.1

            4.       In addition, on June 25, 2019, Defendant MLCI entered into a non-prosecution

agreement (“NPA”) with the U.S. Department of Justice (“DOJ”)2 and a settlement with the U.S.

Commodity Futures Trading Commission (“CFTC”),3 and agreed to pay a combined $25 million in

criminal fines, restitution and forfeiture of trading profits. In the Statement of Facts incorporated




1   Indictment, U.S. v. Bases, et al., No. 18 CR 48, ECF No. 66 (N.D. Ill. July 17, 2018).
2Non-Prosecution Agreement, U.S. Department of Justice (June 25, 2019), available at
https://www.justice.gov/opa/press-release/file/1177296/download.
3 In the Matter of: Merrill Lynch Commodities, Inc., CFTC Docket No. 19-07, Order Instituting Proceedings Pursuant to

Section 6(c) and (d) of the Commodity Exchange Act, Making Findings, and Imposing Remedial Sanctions (CFTC June
25, 2019), https://www.cftc.gov/media/2141/enfmerrilllynchorder062519/download.



                                                              -2-
            Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 3 of 37



into the NPA, Defendant MLCI admitted that its traders spoofed the markets for precious metals

futures contracts thousands of times throughout the Class Period.4

          5.      The DOJ and CFTC identified, by way of example, some of the days on which

Defendants manipulated precious metals futures contracts prices. Plaintiffs transacted in thousands

of precious metals futures contracts throughout the Class Period, including on the specific days

identified as examples of Defendants’ spoofing, and suffered a loss on their transactions as a result

of Defendants’ manipulative conduct.

          6.      Given the concealed and secretive nature of Defendants’ manipulation, more

evidence supporting the allegations in this Complaint will be uncovered after a reasonable

opportunity for discovery.

                                   JURISDICTION AND VENUE

          7.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 22 of the CEA, 7 U.S.C. § 25. This Court also has jurisdiction over the

state law claims under 28 U.S.C. § 1367 because those claims are so related to the federal claim that

they form part of the same case or controversy, and under 28 U.S.C. § 1332, because the amount in

controversy for the Class exceeds $5,000,000 and there are members of the Class who are citizens of

a different state than Defendants.

          8.      Venue is proper in the Southern District of New York, pursuant to 28 U.S.C. §

1391(b), (c), and (d) and Section 22 of the CEA, 7 U.S.C. § 25(c). One or more of the Defendants

resided, transacted business, were found, or had agents in the District. Further, a significant part of

the events giving rise to the claims occurred in the Southern District of New York. For example,




4   MLCI NPA, Attachment A ¶ 36.


                                                   -3-
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 4 of 37



Defendants Bases and Pacilio worked in Defendant MLCI’s New York office and entered spoofing

orders from New York.

        9.        Defendants, directly and indirectly, made use of the means and instrumentalities of

interstate commerce, or the instrumentalities of transportation or communication in interstate

commerce, or of the mails in connection with the unlawful acts and practices and course of business

alleged herein.

                                               PARTIES

        A.        Plaintiffs

        10.       Plaintiff Gamma Traders – I LLC (“Gamma”) is a New York limited liability

company. Plaintiff Gamma transacted in thousands of COMEX Gold Futures, COMEX Silver

Futures, NYMEX Platinum Futures, and NYMEX Palladium Futures, and options on those futures

contracts, throughout the Class Period and traded at artificial prices proximately caused by

Defendants’ unlawful manipulation, including on dates that the DOJ and CFTC identified as days

that Defendants spoofed. Defendants spoofed the market for Precious Metals Futures Contracts

thousands of times throughout the Class Period, including on days that Plaintiff Gamma traded,

which deprived Plaintiff Gamma of the ability to transact in a lawful market that was free of

manipulation and caused Plaintiff Gamma to pay more to purchase, or receive less to sell, Precious

Metals Futures Contracts. These artificial prices caused Plaintiff Gamma to earn less profits or suffer

greater losses in its trading of precious metals futures contracts during the Class Period.

        11.       Plaintiff Vega Traders, LLC (“Vega”) is a Delaware limited liability company.

Plaintiff Vega transacted in thousands of COMEX Gold Futures and COMEX Silver Futures, and

options on those futures contracts, throughout the Class Period and traded at artificial prices

proximately caused by Defendants’ unlawful manipulation, including on dates that the DOJ and

CFTC identified as days that Defendants spoofed. Defendants spoofed the market for Precious


                                                  -4-
          Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 5 of 37



Metals Futures Contracts thousands of times throughout the Class Period, including on days that

Plaintiff Vega traded, which deprived Plaintiff Vega of the ability to transact in a lawful market that

was free of manipulation and caused Plaintiff Vega to pay more to purchase, or receive less to sell,

Precious Metals Futures Contracts. These artificial prices caused Plaintiff Vega to earn less profits or

suffer greater losses in its trading of precious metals futures contracts during the Class Period.

        12.     Robert Charles Class A, L.P. (“RCA”) is a California limited partnership, which, at all

relevant times, maintained its principal place of business in San Diego, California. Plaintiff RCA

transacted in COMEX Gold Futures and COMEX Silver Futures, and options on those futures

contracts, throughout the Class Period at artificial prices proximately caused by Defendants’

unlawful manipulation. Defendants spoofed the market for precious metals futures contracts

thousands of times throughout the Class Period, which deprived Plaintiff RCA of the ability to

transact in a lawful market that was free of manipulation and caused Plaintiff RCA to pay more to

purchase, or receive less to sell, precious metals futures contracts. These artificial prices caused

Plaintiff RCA to earn less profits or suffer greater losses in its trading of precious metals futures

contracts during the Class Period.

        13.     Plaintiff Robert L. Teel (“Teel”) is a resident of the State of Washington, and was a

resident of California throughout the Class Period. Plaintiff Teel transacted in COMEX Gold

Futures and COMEX Silver Futures, and options on those futures contracts, throughout the Class

Period and traded at artificial prices proximately caused by Defendants’ unlawful manipulation,

including on dates that the DOJ and CFTC identified as days that Defendants spoofed. Defendants

spoofed the market for precious metals futures contracts thousands of times throughout the Class

Period, which deprived Plaintiff Teel of the ability to transact in a lawful market that was free of

manipulation and caused Plaintiff Teel to pay more to purchase, or receive less to sell, precious




                                                   -5-
          Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 6 of 37



metals futures contracts. These artificial prices caused Plaintiff Teel to earn less profits or suffer

greater losses in its trading of precious metals futures contracts during the Class Period.

        14.     Plaintiff Michael Patterson (“Patterson”) is a resident of Georgia. Plaintiff Patterson

transacted in COMEX Gold Futures and COMEX Silver Futures, and options on those futures

contracts, throughout the Class Period and traded at artificial prices proximately caused by

Defendants’ unlawful manipulation, including on dates that the DOJ and CFTC identified as days

that Defendants spoofed. Defendants spoofed the market for precious metals futures contracts

thousands of times throughout the Class Period, which deprived Plaintiff Patterson of the ability to

transact in a lawful market that was free of manipulation and caused Plaintiff Patterson to pay more

to purchase, or receive less to sell, precious metals futures contracts. These artificial prices caused

Plaintiff Patterson to earn less profits or suffer greater losses in its trading of precious metals futures

contracts during the Class Period.

        15.     Plaintiff Yuri Alishaev is a resident of New York. Plaintiff Alishaev transacted in

COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum Futures, and NYMEX

Palladium Futures, and options on those futures contracts, throughout the Class Period and traded

at artificial prices proximately caused by Defendants’ unlawful manipulation, including on dates that

the DOJ and CFTC identified as days that Defendants spoofed. Defendants spoofed the market for

precious metals futures contracts thousands of times throughout the Class Period, including on days

that Plaintiff Alishaev traded, which deprived Plaintiff Alishaev of the ability to transact in a lawful

market that was free of manipulation and caused Plaintiff Alishaev to pay more to purchase, or

receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff Alishaev

to earn less profits or suffer greater losses in its trading of precious metals futures contracts during

the Class Period.




                                                   -6-
          Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 7 of 37



        16.     Plaintiff Abraham Jeremias is a resident of New York. Plaintiff Abraham Jeremias

transacted in COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum Futures, and

NYMEX Palladium Futures, and options on those futures contracts, throughout the Class Period

and traded at artificial prices proximately caused by Defendants’ unlawful manipulation, including on

dates that the DOJ and CFTC identified as days that Defendants spoofed. Defendants spoofed the

market for precious metals futures contracts thousands of times throughout the Class Period,

including on days that Plaintiff Abraham Jeremias traded, which deprived Plaintiff Abraham

Jeremias of the ability to transact in a lawful market that was free of manipulation and caused

Plaintiff Abraham Jeremias to pay more to purchase, or receive less to sell, precious metals futures

contracts. These artificial prices caused Plaintiff Abraham Jeremias to earn less profits or suffer

greater losses in its trading of precious metals futures contracts during the Class Period.

        17.     Plaintiff Morris Jeremias is a resident of New York. Plaintiff Morris Jeremias

transacted in hundreds of COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum

Futures, and NYMEX Palladium Futures, and options on those futures contracts, throughout the

Class Period and traded at artificial prices proximately caused by Defendants’ unlawful manipulation,

including on dates that the DOJ and CFTC identified as days that Defendants spoofed. Defendants

spoofed the market for precious metals futures contracts thousands of times throughout the Class

Period, including on days that Plaintiff Morris Jeremias traded, which deprived Plaintiff Morris

Jeremias of the ability to transact in a lawful market that was free of manipulation and caused

Plaintiff Morris Jeremias to pay more to purchase, or receive less to sell, precious metals futures

contracts. These artificial prices caused Plaintiff Morris Jeremias to earn less profits or suffer greater

losses in its trading of precious metals futures contracts during the Class Period.

        B.      Defendants




                                                   -7-
              Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 8 of 37



            18.      Defendant Merrill Lynch Commodities, Inc. (“MLCI”) is a Delaware corporation

with its headquarters in Houston, Texas. Defendant MLCI operates in various locations, including

New York. Defendant MLCI is an indirectly wholly owned subsidiary of Bank of America

Corporation. Defendant MLCI employed Defendants Bases and Pacilio during the Class Period.

            19.      Defendant Bank of America Corporation (“BAC”) is a Delaware corporation with its

principal executive offices in North Carolina. Defendant BAC is the ultimate parent of Defendant

MLCI. Defendant BAC was a signatory to the MLCI NPA and agreed to undertake certain remedial

measures related to its control and compliance operations with respect to precious metals futures

trading and its MLCI subsidiary.

            20.      Defendant Morgan Stanley & Co. LLC (“MSC”) is a Delaware limited liability

company with its headquarters in New York. Defendant MSC employed Defendant Pacilio during

the Class Period.

            21.      Defendant Edward Bases is a resident of Connecticut. Defendant Bases was an

employee of Defendant MLCI in its New York offices from at least June 2010 until approximately

November 2015. The DOJ indicted Defendant Bases on one count of conspiracy to commit wire

fraud and commodities fraud and one count of commodities fraud—all related to the conduct at

issue in this case.5

            22.      Defendant John Pacilio is a resident of Connecticut. Defendant Pacilio was an

employee of Defendant MLCI in its New York offices from at least October 2007 until

approximately June 2011. Defendant Pacilio was an employee of Defendant MSC in its New York

office from approximately July 2011 until approximately May 2019. The DOJ indicted Defendant




5   Indictment, U.S. v. Bases, et al., No. 18 CR 48, ECF No. 66 (N.D. Ill. July 17, 2018).



                                                              -8-
              Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 9 of 37



Pacilio on one count of conspiracy to commit wire fraud and commodities fraud, one count of

commodities fraud, and five counts of spoofing—all related to the conduct at issue in this case.6

            23.      Defendants John Doe Nos. 1 – 18 are other individuals or entities that participated

in the manipulation and unlawful conduct described herein. These defendants may include other

financial firms, or employees, agents, or affiliates of Defendant MLCI, including but not limited to

the precious metals trader employed by Defendant MLCI or one of its affiliates (identified in the

Indictment of Defendants Bases and Pacilio as “Co-Conspirator 1,” and in the MLCI NPA as

“Trader 1”), and the U.K. affiliate of Defendant MLCI that employed Co-Conspirator 1/Trader 1.7

                                         SUBSTANTIVE ALLEGATIONS
            A.       Background

            24.      Commodity Futures Contract. A commodity futures contract is a standardized

bilateral executory agreement for the purchase and sale of a particular commodity at a specified price

at a specified time in the future. A commodity is the underlying asset upon which a futures contract

is based. The commodity underlying a futures contract can be a physical commodity, e.g., corn or

silver, or a financial instrument, e.g., Treasury bills, foreign currencies, or the value of a stock index.

            25.      “Long” and “Short” Futures. Futures contracts represent a commitment to make

(in the case of a short contract) or take (long contracts) “delivery” of the underlying commodity at a

defined point in the future. Precious metals futures contracts are settled through physical delivery.

            26.      Offset by Trading. Futures market participants almost always “offset” their futures

contracts before the expiration month when delivery or settlement occurs. For example, a purchaser

of one futures contract may liquidate, or cancel or offset, a future obligation to take delivery of the

commodity underlying that contract by selling one equivalent futures contract. This sale of one


6   Indictment, U.S. v. Bases, et al., No. 18 CR 48, ECF No. 66 (N.D. Ill. July 17, 2018).
7   MLCI NPA, Attachment A ¶ 4.


                                                              -9-
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 10 of 37



contract offsets or liquidates the earlier purchase of one contract. The difference between the initial

purchase price and the sale price represents the realized profit or loss for the trader.

        27.     Options Contract. An options contract is an agreement that gives the buyer, or

“option holder,” the right, but not the obligation, to either buy or sell something at a specified price

during a specified time period. The buyer of an option pays an “option premium” to the seller for

the right to buy (call) or sell (put) the underlying commodity (in this case, precious metals futures

contracts contracts).

        28.     Call options confer upon the buyer the right, but not the obligation, to buy the

commodity at the specified price (the “strike” price). Call options confer upon the seller, or “option

writer,” the obligation to sell the commodity at the strike price. The buyer (the “long” or “option

holder”) of one call option wants the value of the underlying commodity to increase so that the

buyer can exercise the option at a price less than the underlying commodity is worth and make a

profit. The seller (who is “short”) of a call option wants to avoid having to sell the underlying

commodity at a price below market value. Therefore, the trader that is short a call option would

prefer the value of the underlying asset decrease.

        29.     Put options confer upon the buyer the right, but not the obligation, to sell the

underlying commodity at the strike price, and they confer upon the seller the obligation to buy the

underlying commodity at the strike price if the option is exercised. The buyer of one put contract,

assuming no offsetting hedges, wants the value of the underlying commodity to decrease so that the

buyer can sell the commodity at above a market price. Conversely, the seller of the put option wants

the price of the underlying asset to stay above the strike price so that the seller of the option would

not be forced to buy the underlying futures at an above-market price.

B.      CME, Globex, and Precious Metals Futures Contracts




                                                  - 10 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 11 of 37



        30.      Futures contracts are traded on markets designated and regulated by the CFTC. The

CME Group Inc. (“CME Group”) owns and operates, among other such Designated Contract

Markets (“DCMs”), COMEX and NYMEX. At all relevant times, COMEX and NYMEX were

registered DCMs with the CFTC, with self-regulatory responsibilities, and were subject to regulation

by the CFTC. Thus, COMEX and NYMEX are each a “registered entity” pursuant to Section 1a(40)

of the CEA, 7 U.S.C. § 1a(40).

        31.      As DCMs pursuant to Section 5 of the CEA, 7 U.S.C. § 7, COMEX and NYMEX

specify the terms for each of the futures contracts they list, including the underlying commodity,

trading units, tick size,8 price quotation, trading hours, trading months, minimum and maximum

price fluctuation, and margin requirements.

        32.      COMEX and NYMEX allow traders to place orders to buy (“bids”) or sell (“offers”)

precious metals futures contracts, electronically through Globex, an electronic trading platform.

Trading on Globex is conducted electronically using a visible “order book” that displays quantities

of anonymous orders (i.e., offers to sell futures contracts and bids to buy futures contracts) at

various price points, or “levels.”

        33.      COMEX Gold Futures Contracts and COMEX Silver Futures Contract are listed on

the COMEX, subject to the rules and regulations of COMEX including Chapters 112 and 113 of

the COMEX Rulebook, and are traded electronically on the CME’s Globex platform.

        34.      NYMEX Platinum Futures Contracts and NYMEX Palladium Futures Contracts are

listed on the NYMEX, subject to the rules and regulations of NYMEX including Chapters 105 and

106 of the NYMEX Rulebook, and are traded electronically on the CME’s Globex platform.




8The minimum price increment at which a futures contract could trade on COMEX and NYMEX is called a “tick.”
COMEX and NYMEX set the value of a tick for each contract that they list.


                                                    - 11 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 12 of 37



        35.      When an order is matched, i.e., when there exists both a willing buyer and seller for a

specified contract at a given price, a transaction occurs and is referred to as a “fill” (or “execution”).

At any time before the order is filled, the trader can “cancel” the order. However, if an order is

partially filled, only the unfilled portion of the order will be cancelled, and that portion of the order

is pulled from the order book.

        36.      There are different types of orders. A “limit order” allows the buyer, or seller, to

define the maximum purchase price for buying, or minimum sale price for selling, a specified

contract. Any portion of a limit order that can be matched is immediately executed. A limit order

remains on the book until the order is either executed, cancelled, or expires. Limit orders that

remain in the order book, and have not expired or been filled or cancelled, are sometimes referred to

as “resting orders.”

        37.      An “iceberg” or “iceberg order” is a type of order that traders can use when trading

futures contracts on COMEX and NYMEX. In an iceberg order, the total amount of the order is

divided into a certain pre-set quantity and only that quantity is visible to other market participants,

with the remainder of the order not visible to other market participants. Whenever the visible

portion of the order is filled, the same, pre-set quantity of the remaining portion automatically

becomes visible; this process repeats until the remainder of the order is either executed or canceled.

        38.      The order book, sometimes referred to as the “ladder,” allows traders to view the

number of orders and the aggregate number of contracts that all traders are actively bidding or

offering at a given price level. Only the total numbers of orders and contracts at various price levels

are visible, not the number of traders or the identities of the traders who placed the orders, which

means that other market participants cannot detect if a trader is placing orders simultaneously on

opposite sides of the market as Defendants did here. The highest price at which someone is willing

to buy is referred to as the best-bid level, or first-bid level. The best-ask level, or first-ask level, is the


                                                    - 12 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 13 of 37



lowest price at which someone is willing to sell. The bid-ask spread is the difference between these

two prices. An illustrative example of a visible order book is contained in FIGURE 1.


               Number of    Number of    Number of    Number of
      Price/
               Orders to    Contracts    Orders to    Contracts
      Level
                 Buy          Bid          Sell        Offered              The "Tenth Offer Level."
       106.5                                12            20                The CME's Order Book
                                                                            showed the first ten offer
        106                                 10            50
                                                                            levels.
       105.5                                15            25
        105                                 8             30
        104                                 6             20
                                                                             The "First Offer Level" or
       103.5                                11           100                 "First Ask Level" (i.e., the
        103                                 8             50                 lowest offer in the order
        102                                 3             20                 book).
       101.5                                5             25
        101                                 6             30
                                                                         The "Spread" or "Bid/Ask Spread"
       99           6            50
      98.5          10           20                                       The "First Bid Level" (i.e.,
       98           14          100                                       the highest bid in the order
      97.5          8            25                                       book).
       97           6            25
      96.5          12           30
      95.5          4            50
                                                                          The "Tenth Bid Level." The
       95           7            40
                                                                          CME's Order Book showed
       94           5            20                                       the first ten bid levels.
      94.5          7            15
     TOTAL:         79          375          84              370

                                                  FIGURE 1.

        39.     Globex bids and offers are matched according to an algorithm known as “FIFO,”

which stands for first-in, first-out. Under the FIFO order matching method, orders on the same side

of the market (i.e., the buy side or the sell side) and at the same price are filled based on time priority.

Thus, as a general rule, the order that was placed first trades first, irrespective of the order’s size.

Iceberg orders are an exception; for iceberg orders, once the visible quantity is completely filled, the

replenishment quantity goes to the back of the time priority queue.

        B.      Spoofing




                                                    - 13 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 14 of 37



        40.     Spoofing is the act of bidding or offering with the intent, at the time the bid or offer

is placed, to cancel the bid or offer before execution. These orders, the “spoof orders,” create a

false impression of supply or demand that moves futures contract prices in a desired direction vis-à-

vis an order the spoofer intends to execute (the “genuine order”). For example, if a trader wants to

buy futures contracts at a price below the lowest ask price then available in the market, i.e., a price

lower than that at which any market participant would be willing to sell, he will place a genuine

order, often in the form of an iceberg order to reduce any upward pricing pressure, at that below

market price and work to spoof prices lower. To do this, the trader will place one or more large

spoof orders—orders the trader never intends to execute—to sell a substantial amount of the same

contract on the opposite side of the market. The spoof orders are made at a price that is at or above

the first ask level (the lowest ask price available in the market), meaning that they are passive orders

that will not be immediately filled. These large orders falsely signal that investors are selling their

futures contracts, causing prices to decrease (in response to the apparent increase in supply), toward

the price at which the trader entered the genuine order. The manipulator cancels the large spoof

orders before they get filled so the trader never enters a transaction at that price level.

        41.     FIGURES 2a and 2b below show the order book imbalance and artificial appearance

of supply and demand forces that spoofing causes. FIGURE 2a is a hypothetical order book. The best

bid is two ticks away from the best offer and, therefore, no executable trades are present. For the

purposes of this example, the order book begins fairly balanced, with roughly even numbers of

contracts being offered and bid. FIGURE 2b shows how that same order book would appear after a

hypothetical genuine order and series of spoof orders are entered. Specifically, the order book in

FIGURE 2b shows that an iceberg buy order is placed to buy 50 contracts, but only showing 5

contracts to the market at a time. Then, spoof orders are placed on the opposite side of the market:

one spoof order for 200 contracts is placed at the first offer level; four spoof orders for a total of


                                                   - 14 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 15 of 37



100 contracts are also placed at the first offer level; and six additional spoof orders for a total of 250

contracts are placed at the second offer level. Following these spoof orders, the order book shows a

significant imbalance, giving the appearance of far more sellers in the market than buyers, which

signals artificial supply to market participants and leads to artificial, downward price pressure.




                                               FIGURE 2a.




                                                  - 15 -
           Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 16 of 37




                                           Order Book After the Spoofing

                  Number of    Number of    Number of         Number of
         Price/
                  Orders to    Contracts    Orders to         Contracts
         Level
                    Buy          Bid          Sell             Offered

         25.050                                    25             185         Six spoof orders to sell a
                                                                              total of 250 contracts are
                                                                              placed at the second offer
         25.045                                    14             100         level.
         25.040                                    28             150
         25.035                                    16             201
         25.030                                    12             144       One spoof order to sell 200
         25.025                                    10             100       contracts is placed at the first offer
         25.020                                    5              112       level.
         25.015                                    10             206
         25.010                               14        20      120 370     An additional four spoof orders to
                                                                            sell a total 100 contracts are placed
         25.005                               15        20      386 686     at the first offer level.

         24.095     18 19       242 247
       24.090         20         314
       24.085         22         163
       24.080         24         264                                       A primary order to buy 50
       24.075         10         102                                       contracts is placed as an iceberg
                                                                           order. Because this is an iceberg
       24.070         12         148
                                                                           order, the market only sees 1 new
       24.065         18         104                                       order for 5 contracts, reducing
       24.060         11          94                                       upward price pressure that might
       24.055         6           85                                       partially counteract the spoof
       24.050         12         227                                       orders.
      TOTAL:         154         1748          160                2254


                                                        FIGURE 2b.

          42.     The same technique can also be used in reverse to manipulate prices artificially

higher. For example, a trader can place an order to sell futures contracts above the current market

prices and then, by entering and canceling large orders to buy that same futures contract, send an

artificial signal of increased demand to the market that drives futures prices higher towards the level

of their initial sell order.

          43.     In each instance, the trader profits because spoofing allows the trader to buy futures

contracts at below the current market price, or to sell futures contracts at above the current market

price.



                                                             - 16 -
             Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 17 of 37



            C.       Defendants manipulated the prices of precious metals futures contracts and
                     options contracts to artificial levels throughout the Class Period.

            44.      In the NPA, Defendant MLCI admitted that during the period from at least 2008

through 2014, precious metals traders employed by MLCI, including Defendants Bases and Pacilio,

engaged in a scheme to deceive other precious metals traders by placing thousands of spoof orders

that they neverintended to execute, with the intent to create the false and misleading impression of

increased supply and demand in the market in order to (a) induce other market participants to trade

at times, prices and quantities that they would not have absent Defendants’ manipulation of the

market, and (b) financially benefit Defendants at the expense of Plaintiffs and the Class.

            45.      Defendants placed the Spoof Orders electronically from computers at Defendant

MLCI’s office in New York onto the NYMEX and COMEX. The illegitimate supply and demand

signals conveyed by the Spoof Orders were thereby disseminated to the market and artificially

moved prevailing market prices in the direction of Defendants’ genuine orders, injuring Plaintiffs

and Class Members. Defendants’ own statements during the Class Period confirm that their spoof

orders were designed to—and did—artificially move the prices of precious metals futures contracts.9

            46.      Defendants’ manipulation of the markets for precious metals futures contracts

caused prices to be artificial throughout the Class Period. The Indictment of Defendants Bases and

Pacilio and the MLCI NPA provided a handful of examples of Defendants’ manipulation:

                     November 16, 2010

            47.      On or about November 16, 2010, Defendant Pacilio, in the course of his

employment with Defendant MLCI, placed six spoof orders to buy a total of approximately 250

COMEX Silver Futures contracts sending false supply and demand signals to the market in order to

fill his genuine order on the opposite side of the market at an artificial price. Defendant Pacilio


9   Indictment, U.S. v. Bases, et al., No. 18 CR 48, ECF No. 66 at ¶ 15 (N.D. Ill. July 17, 2018).


                                                              - 17 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 18 of 37



cancelled the spoof orders without any of them being filled. While engaged in the market

manipulation described above, Defendant Pacilio confirmed in an electronic chat with other traders

that he was engaging in spoofing, stating that, “the algos are really geared up in here. if you spoof

this it really moves.”

                February 4, 2011

        48.     On February 4, 2011, Defendant Bases placed a primary order, as an iceberg order,

to buy 50 COMEX Gold Futures contracts (showing only one lot to the market at a time) at a price

of $1,348.60. Defendant Pacilio then placed one spoof order to sell 500 COMEX Gold Futures

contracts at a price of $1,348.70, and two spoof orders to sell 25 COMEX Gold Futures contracts,

sending false supply and demand signals to the market in order to fill Defendant Bases’s genuine

order on the opposite side of the market at an artificial price. Ultimately, Defendant Bases’s genuine

order was filled in its entirety and Defendant Pacilio canceled the spoof orders without any of them

being filled.

        49.     On this same date, February 4, 2011, Plaintiff Gamma sold COMEX Gold Futures

contracts. As a result of Defendants’ spoofing, Plaintiff Gamma was deprived of the ability to

transact in a lawful market that was free of manipulation. Defendants’ spoofing caused Plaintiff

Gamma and the Class to receive less to sell, precious metals futures contracts. These artificial prices

caused Plaintiff Gamma to earn less profits or suffer greater losses in his trading of precious metals

futures contracts during the Class Period.

                February 11, 2011

        50.     On February 11, 2011, Defendant Pacilio, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Silver Futures by placing three spoof orders

to sell approximately 550 silver futures contracts at a price of $29.975 sending false supply and

demand signals to the market in order to fill his or his colleague’s genuine order on the opposite side


                                                 - 18 -
            Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 19 of 37



of the market at an artificial price. Defendant Pacilio then canceled the spoof orders without any of

them being filled. Again, Defendant Pacilio confirmed that he had been spoofing in an electronic

chat with other traders:

                   Defendant Pacilio:    that was me pushing it
                   Defendant Pacilio:    dont do it yourself. i will help you
                   Defendant Pacilio:    dont spoof it
                   Defendant Pacilio:    what did you get 70 lots there?
                   Trader 1:             Ok
                   Trader 1:             Yep10

           51.     On this same date, February 11, 2011, Plaintiff Patterson traded COMEX Silver

Futures contracts. As a result of Defendants’ spoofing, Plaintiff Patterson was deprived of the ability

to transact in a lawful market that was free of manipulation. Defendants’ spoofing caused Plaintiff

Patterson and the Class to receive less to buy, precious metals futures contracts. These artificial

prices caused Plaintiff Patterson to earn less profits or suffer greater losses in his trading of precious

metals futures contracts during the Class Period.

                   March 29, 2011

           52.     On March 29, 2011, Defendant Pacilio, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing three spoof orders

to sell a total of 375 gold futures contracts at a price of $1,420.00, sending false supply and demand

signals to the market, in order to fill his genuine order on the opposite side of the market at an

artificial price. Defendant Pacilio canceled the spoof orders without any of them being filled.

                   June 10, 2011

           53.     On June 10, 2011, Defendant Bases, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing four spoof orders

to sell approximately 40 gold futures contracts at a price of $1,535.40 and five additional spoof


10   MLCI NPA, Attachment A ¶¶ 31-32.


                                                  - 19 -
           Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 20 of 37



orders to sell approximately 50 gold futures contracts at a price of $1,535.30, sending false supply

and demand signals to the market in order to fill his genuine order on the opposite side of the

market at an artificial price. Defendant Bases canceled the spoof orders without any of them being

filled.

          54.   On this same date, June 10, 2011, Plaintiff RCA sold COMEX Gold Futures

contracts and options. As a result of Defendants’ spoofing, Plaintiff RCA was deprived of the ability

to transact in a lawful market that was free of manipulation. Defendants’ spoofing caused Plaintiff

RCA and the Class to receive less to sell, precious metals futures contracts. These artificial prices

caused Plaintiff RCA to earn less profits or suffer greater losses in his trading of precious metals

futures contracts during the Class Period.

          55.   On this same date, June 10, 2011, Plaintiff Teel sold COMEX Gold Futures

contracts. As a result of Defendants’ spoofing, Plaintiff Teel was deprived of the ability to transact

in a lawful market that was free of manipulation. Defendants’ spoofing caused Plaintiff Teel and the

Class to receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff

Teel to earn less profits or suffer greater losses in his trading of precious metals futures contracts

during the Class Period.

                November 14, 2011

          56.   On or about November 14, 2011, when Defendant Bases, in the course of his

employment with Defendant MLCI, manipulated the market for COMEX Gold Futures. First,

Defendant Bases placed a genuine order, as an iceberg order, to buy 50 gold futures contracts (only

showing one lot to the market at a time). Defendant Bases then placed nine spoof orders to sell a

total of 90 gold futures contracts at prices of $1,780.60 and $1,780.70, sending false supply and

demand signals to the market in order to fill his genuine order on the opposite side of the market at




                                                   - 20 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 21 of 37



an artificial price. Defendant Bases had his entire genuine order filled and canceled the spoof orders

before any of them were filled.

                February 9, 2012

        57.     On February 9, 2012, Defendant Bases, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing three spoof orders

to buy approximately 30 gold futures contracts at a price of $1,747.30, sending false supply and

demand signals to the market in order to fill his colleague’s genuine order, which was resting on the

opposite side of the market, at an artificial price. Defendant Bases canceled the spoof orders without

any of them being filled.

        58.     On this same date, February 9, 2012, Plaintiff Gamma purchased and sold dozens of

COMEX Gold Futures contracts and options on gold futures contracts. As a result of Defendants’

spoofing, Plaintiff Gamma was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Gamma and the Class to pay more to purchase,

or receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff

Gamma to earn less profits or suffer greater losses in his trading of precious metals futures contracts

during the Class Period.

        59.     Also on this same date, February 9, 2012, Plaintiff Patterson bought and sold

COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Patterson was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Patterson and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Patterson to earn less profits

or suffer greater losses in his trading of precious metals futures contracts during the Class Period.

                July 26, 2012




                                                   - 21 -
           Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 22 of 37



          60.   On July 26, 2012, Defendant Bases, in the course of his employment with Defendant

MLCI, manipulated the market for COMEX Gold Futures by placing five spoof orders to sell

approximately 50 gold futures contracts at a price of $1,616.80, sending false supply and demand

signals to the market in order to fill his genuine order, which was resting on the opposite side of the

market, at an artificial price. Defendant Bases canceled the spoof orders without any of them being

filled.

                January 10, 2014

          61.   On January 10, 2014, Defendant Bases, in the course of his employment with

Defendant MLCI, manipulated the market for COMEX Gold Futures by placing four spoof orders

to buy approximately 40 gold futures contracts at a price of $1,245.10, sending false supply and

demand signals to the market in order to fill his genuine order on the opposite side of the market at

an artificial price. Defendant Bases canceled the spoof orders without any of them being filled.

          62.   On this same date, January 10, 2014, Plaintiff Gamma purchased and sold COMEX

Gold Futures contracts and options on gold futures contracts. As a result of Defendants’ spoofing,

Plaintiff Gamma was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Gamma and the Class to pay more to purchase,

or receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff

Gamma to earn less profits or suffer greater losses in its trading of precious metals futures contracts

during the Class Period.

          63.   Also on this same date, January 10, 2014, Plaintiff Vega purchased COMEX Gold

Futures contracts and options on gold futures contracts. As a result of Defendants’ spoofing,

Plaintiff Vega was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Vega and the Class to pay more to purchase, or

receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff Vega to


                                                   - 22 -
           Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 23 of 37



earn less profits or suffer greater losses in its trading of precious metals futures contracts during the

Class Period.

          64.   Additionally on this date, Plaintiff Morris Jeremias purchased and sold COMEX

Gold Futures contracts. As a result of Defendants’ spoofing, Plaintiff Morris Jeremias was deprived

of the ability to transact in a lawful market that was free of manipulation. Defendants’ spoofing

caused Plaintiff Morris Jeremias and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Morris Jeremias to earn less

profits or suffer greater losses in his trading of precious metals futures contracts during the Class

Period.

                January 24, 2014

          65.   On January 24, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for COMEX Gold Futures by placing spoof orders to buy

approximately 50 gold futures contracts at a price of $1,268.00. Defendant Pacilio placed the spoof

orders, even though he did not intend for the orders to be executed when he placed them, in order

to convey false supply and demand signals to the market.

          66.   On this same date, January 24, 2014, Plaintiff Gamma purchased and sold dozens of

COMEX Gold Futures contracts. As a result of Defendants’ spoofing, Plaintiff Gamma was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Gamma and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Gamma to earn less profits

or suffer greater losses in his trading of precious metals futures contracts during the Class Period.

          67.   Also on this same date, January 24, 2014, Plaintiff Yuri Alishaev bought and sold

COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Yuri Alishaev was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’


                                                  - 23 -
           Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 24 of 37



spoofing caused Plaintiff Yuri Alishaev and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Yuri Alishaev to earn less

profits or suffer greater losses in his trading of precious metals futures contracts during the Class

Period.

          68.   Additionally on this same date, January 24, 2014, Plaintiff Abraham Jeremias bought

and sold COMEX Gold futures contracts and suffered a net loss because he transacted at artificial

prices caused by Defendant Pacilio’s spoofing. As a result of Defendants’ spoofing, Plaintiff Morris

Jeremias was deprived of the ability to transact in a lawful market that was free of manipulation.

Defendants’ spoofing caused Plaintiff Morris Jeremias and the Class to pay more to purchase, or

receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff Morris

Jeremias to earn less profits or suffer greater losses in his trading of precious metals futures

contracts during the Class Period.

                February 18, 2014

          69.   On February 18, 2014, when Defendant Pacilio, in the course of his employment

with Defendant MSC, manipulated the market for COMEX Gold Futures by placing spoof orders

to buy approximately 100 gold futures contracts at a price of $1,322.20. Defendant Pacilio placed the

spoof orders, even though he did not intend for the orders to be executed when he placed them, in

order to convey false supply and demand signals to the market.

          70.   On this same date, February 18, 2014, Plaintiff Gamma purchased and sold COMEX

Gold Futures contracts and options on gold futures contracts. As a result of Defendants’ spoofing,

Plaintiff Gamma was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Gamma and the Class to pay more to purchase,

or receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff




                                                   - 24 -
           Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 25 of 37



Gamma to earn less profits or suffer greater losses in his trading of precious metals futures contracts

during the Class Period.

          71.   Also on this date, February 18, 2014, Plaintiff Vega purchased and sold COMEX

Gold Futures contracts and options on gold futures contracts. As a result of Defendants’ spoofing,

Plaintiff Vega was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Vega and the Class to pay more to purchase, or

receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff Vega to

earn less profits or suffer greater losses in his trading of precious metals futures contracts during the

Class Period.

          72.   Additionally on this date, February 18, 2014, Plaintiff Yuri Alishaev bought and sold

COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Yuri Alishaev was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Yuri Alishaev and the Class to pay more to purchase, or receive less to sell,

precious metals futures contracts. These artificial prices caused Plaintiff Yuri Alishaev to earn less

profits or suffer greater losses in his trading of precious metals futures contracts during the Class

Period.

          73.   On this same date, February 18, 2014, Plaintiff Morris Jeremias also bought and sold

COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Morris Jeremias was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Morris Jeremias and the Class to pay more to purchase, or receive less to

sell, precious metals futures contracts. These artificial prices caused Plaintiff Morris Jeremias to earn

less profits or suffer greater losses in his trading of precious metals futures contracts during the

Class Period.




                                                  - 25 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 26 of 37



        74.     Also on this same date, February 18, 2014, Plaintiff Abraham Jeremias bought and

sold COMEX Gold futures contracts. As a result of Defendants’ spoofing, Plaintiff Abraham

Jeremias was deprived of the ability to transact in a lawful market that was free of manipulation.

Defendants’ spoofing caused Plaintiff Abraham Jeremias and the Class to pay more to purchase, or

receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff Abraham

Jeremias to earn less profits or suffer greater losses in his trading of precious metals futures

contracts during the Class Period.

                February 28, 2014

        75.     On February 28, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for NYMEX Platinum Futures by placing spoof orders to

buy approximately 200 platinum futures contracts at a price of $1,453.20. Defendant Pacilio placed

the spoof orders, even though he did not intend for the orders to be executed when he placed them,

in order to convey false supply and demand signals to the market.

        76.     On this same date, February 28, 2014, Plaintiff Gamma purchased and sold options

on NYMEX Platinum Futures contracts. As a result of Defendants’ spoofing, Plaintiff Gamma was

deprived of the ability to transact in a lawful market that was free of manipulation. Defendants’

spoofing caused Plaintiff Gamma and the Class to pay more to purchase, or receive less to sell,

options on precious metals futures contracts. These artificial prices caused Plaintiff Gamma to earn

less profits or suffer greater losses in his trading of options on precious metals futures contracts

during the Class Period.

                April 17, 2014

        77.     On April 17, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for COMEX Silver Futures by placing spoof orders to sell

approximately 100 silver futures contracts at a price of $19.635. Defendant Pacilio placed the spoof


                                                  - 26 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 27 of 37



orders, even though he did not intend for the orders to be executed when he placed them, in order

to convey false supply and demand signals to the market.

        78.     On this same date, April 17, 2014, Plaintiff Gamma purchased and sold COMEX

Silver Futures contracts and options on gold futures contracts. As a result of Defendants’ spoofing,

Plaintiff Gamma was deprived of the ability to transact in a lawful market that was free of

manipulation. Defendants’ spoofing caused Plaintiff Gamma and the Class to pay more to purchase,

or receive less to sell, precious metals futures contracts. These artificial prices caused Plaintiff

Gamma to earn less profits or suffer greater losses in his trading of precious metals futures contracts

during the Class Period.

        79.     Also on this date, April 17, 2014, Plaintiff Alishaev bought and sold COMEX Silver

futures contracts. As a result of Defendants’ spoofing, Plaintiff Alishaev was deprived of the ability

to transact in a lawful market that was free of manipulation. Defendants’ spoofing caused Plaintiff

Alishaev and the Class to pay more to purchase, or receive less to sell, precious metals futures

contracts. These artificial prices caused Plaintiff Alishaev to earn less profits or suffer greater losses

in his trading of precious metals futures contracts during the Class Period.

                October 6, 2014

        80.     On October 6, 2014, Defendant Pacilio, in the course of his employment with

Defendant MSC, manipulated the market for NYMEX Platinum Futures by placing spoof orders to

buy approximately 100 platinum futures contracts at a price of $1,244.00. Defendant Pacilio placed

the spoof orders, even though he did not intend for the orders to be executed when he placed them,

in order to convey false supply and demand signals to the market.

        81.     Through their manipulative conduct, Defendants unlawfully increased their profits at

the expense of Plaintiffs and the Class. As a result of Defendants’ sophisticated manipulative

strategy, innocent market participants—such as Plaintiffs—who traded NYMEX and COMEX


                                                   - 27 -
          Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 28 of 37



precious metals futures and options contracts, traded at artificial prices throughout the Class Period

caused by Defendants manipulation.

                                     CLASS ACTION ALLEGATIONS

         82.      Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of himself and as representative of the following Class:

         All persons and entities that purchased or sold any NYMEX Platinum Futures
         contract, NYMEX Palladium Futures contract, COMEX Silver Futures contract,
         COMEX Gold Futures contract, or any option on those futures contracts, during
         the period of at least January 1, 2007 through at least December 31, 2014.11

         83.      Excluded from the Class are Defendants, their officers and directors, management,

employees, subsidiaries, or affiliates. Also excluded from the Class is the Judge presiding over this

action, his or her law clerks, spouse, any other person within the third degree of relationship living in

the Judge’s household, the spouse of such person, and the United States Government.

         84.      The Class is so numerous that joinder of the individual members of the proposed

Class is impracticable. While the exact number of Class members is unknown to Plaintiffs at this

time, Plaintiffs are informed and believe that at least hundreds, if not thousands, of geographically

dispersed Class members transacted in NYMEX Platinum Futures contracts, NYMEX Palladium

Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, or options

on those futures contracts throughout the Class Period.

         85.      Plaintiffs’ claims are typical of the claims of the other members of the Class.

Plaintiffs and the members of the Class sustained damages arising out of Defendants’ common

course of conduct in the violations of law as complained of herein. The injuries and damages of each




11Plaintiff has defined the Class based on currently available information and hereby reserves the right to amend the
definition of the Class, including, without limitation, the Class Period.


                                                         - 28 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 29 of 37



member of the Class were directly caused by Defendants’ wrongful conduct in violation of the laws

as alleged herein.

        86.      Plaintiffs will fairly and adequately protect the interests of the members of the Class.

Plaintiffs are adequate representatives of the Class and have no interests that are adverse to the

interests of absent Class members. Plaintiffs have retained counsel competent and experienced in

class action litigation, including commodity futures manipulation class action litigation.

        87.      Common questions of law or fact exist as to Plaintiffs and all Class members, and

these common questions predominate over any questions affecting only individual members of the

Class. These predominant questions of law and/or fact common to the Class include, without

limitation:

              a. Whether Defendants’ manipulated the price of NYMEX Platinum Futures
                 contract(s), NYMEX Palladium Futures contract(s), COMEX Silver Futures
                 contract(s), COMEX Gold Futures contract(s), or the price of options on those
                 futures contracts, in violation of the CEA;

              b. Whether Defendants’ manipulated the price of NYMEX Platinum Futures
                 contract(s), NYMEX Palladium Futures contract(s), COMEX Silver Futures
                 contract(s), COMEX Gold Futures contract(s), or the price of options on those
                 futures contracts, to be artificial;

              c. Whether such manipulation caused a cognizable injury under the CEA;

              d. Whether Defendants’ unlawful conduct caused actual damages to Plaintiffs and the
                 Class;

              e. Whether Defendants were unjustly enriched at the expense of Plaintiffs and
                 members of the Class;

              f. The operative time period and extent of Defendants’ unlawful conduct; and

              g. The appropriate nature and measure of Class-wide relief.

        88.      A class action is superior to other methods for the fair and efficient adjudication of

this controversy because joinder of all Class members is impracticable. Treatment as a class action



                                                  - 29 -
           Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 30 of 37



will permit a large number of similarly situated persons to adjudicate their common claims in a single

forum simultaneously, efficiently, and without the duplication of effort and expense that numerous

individual actions would engender. Class treatment will also permit the adjudication of claims by

many class members who could not afford individually to litigate claims such as those asserted in

this Complaint. The cost to the court system of adjudication of such individualized litigation would

be substantial. The prosecution of separate actions by individual members of the Class would create

a risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for

the Defendants.

          89.    Plaintiffs are unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

                EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

          90.    The applicable statutes of limitations relating to the claims for relief alleged in herein

were tolled because of fraudulent concealment involving both active acts of concealment by

Defendants and inherently self-concealing conduct.

          91.    By its very nature, the unlawful activity alleged herein was self-concealing.

Defendants engaged in secret and surreptitious activities to submit and cancel trade orders in order

to manipulate the prices of NYMEX and COMEX precious metals futures contracts to artificial

levels.

          92.    Defendants concealed their manipulative acts by, inter alia, placing orders

electronically with the intent to buy or sell NYMEX and COMEX precious metals futures contracts

at a certain price, even though they secretly had no intent of transacting at that level. At no point did

Defendants disclose that they placed these orders to manipulate the prices of NYMEX and

COMEX precious metals futures contracts. Because of such fraudulent concealment, and the fact

that Defendants’ manipulation is inherently self-concealing, Plaintiffs and the members of the Class


                                                   - 30 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 31 of 37



could not have discovered the existence of Defendants’ manipulation any earlier than the date of the

public disclosures thereof.

        93.     As a result, Plaintiffs and the Class had no knowledge of Defendants’ unlawful and

self-concealing manipulative acts and could not have discovered the same by the exercise of

reasonable diligence on or before June 25, 2019, when the U.S. Department of Justice issued a press

release regarding the non-prosecution agreement with Defendant MLCI.

        94.     As a result of the concealment of Defendants’ unlawful conduct, and the self-

concealing nature of Defendants’ manipulative acts, Plaintiffs assert the tolling of the applicable

statute of limitations affecting the rights of the causes of action asserted by Plaintiffs.

        95.     Defendants are equitably estopped from asserting that any otherwise applicable

limitations period has run.

                                       CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF

                For Manipulation in Violation of the Commodity Exchange Act

                                          7 U.S.C. §§ 1, et seq.

                                     (As Against All Defendants)

        96.     Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

        97.     Defendants through their acts alleged herein, from at least January 1, 2008 through at

least December 31, 2014, specifically intended to and did cause unlawful and artificial prices of

NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts, COMEX Silver

Futures contracts, COMEX Gold Futures contracts, and options on those futures contracts, in

violation of the CEA, 7 U.S.C. § 1, et seq., through their use of fictitious buy and sell orders and

other manipulative conduct.


                                                   - 31 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 32 of 37



        98.     Defendants manipulated the price of a commodity in interstate commerce or for

future delivery on or subject to the rules of any registered entity, in violation of the CEA.

        99.     During the Class Period, the prices of NYMEX Platinum Futures contracts,

NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures

contracts, and options on those futures contracts, did not result from the legitimate market

information and the forces of supply and demand. Instead, the prices of NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts, were artificially inflated, or deflated, by

Defendants’ spoofing and other manipulative trading activities.

        100.    Throughout the Class Period, Defendants entered large orders to buy or sell without

the intention of having those orders filled, and specifically intending to cancel those orders prior to

execution. Defendants did this with the intent to inject illegitimate information about supply and

demand into the market place, and to artificially move prices up or down to suit Defendants’ own

trades and positions. As a result of these artificial prices, Plaintiffs and the Class suffered losses on

their trades in NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts,

COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on those futures

contracts.

        101.    Through their use of spoofing and other manipulative techniques, Defendants

manipulated the prices of NYMEX Platinum Futures contracts, NYMEX Palladium Futures

contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on

those futures contracts, throughout the Class Period and thereby caused damages to Plaintiffs and

Class members who purchased or sold such instruments at the artificially inflated or deflated prices.

        102.    At all times and in all circumstances previously alleged herein, Defendants had the

ability to cause and did cause artificial prices of NYMEX Platinum Futures contracts, NYMEX


                                                   - 32 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 33 of 37



Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts,

and options on those futures contracts. Defendants, either directly and/or through their employees

and/or affiliates, were active in the markets for NYMEX Platinum Futures contracts, NYMEX

Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts,

and options on those futures contracts, and were aware of the effects of spoofing and other

manipulative conduct on those markets.

        103.    By their intentional misconduct, Defendants each violated Sections 6(c), 6(d), 9(a),

and 22(a) of the CEA, 7 U.S.C. §§ 9, 13b, 13(a), and 25(a), throughout the Class Period.

        104.    As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class

have suffered damages and injury-in-fact due to the artificial prices for NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts, to which Plaintiffs and the Class would

not have been subject but for the unlawful conduct of the Defendants as alleged herein.

        105.    Plaintiffs and members of the Class are each entitled to actual damages sustained in

NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts, COMEX Silver

Futures contracts, COMEX Gold Futures contracts, and options on those futures contracts for the

violations of the CEA alleged herein.

                                 SECOND CLAIM FOR RELIEF

   For Employing a Manipulative and Deceptive Device In Violation of The Commodity
                                    Exchange Act

                           7 U.S.C. §§ 1, et seq. and Regulation 180.1(a)

                                     (As Against All Defendants)

        106.    Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.



                                                  - 33 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 34 of 37



        107.    Defendants’ unlawful conduct as described herein, including the use of systematically

submitting and cancelling spoof orders and engaging in other manipulative conduct in order to

artificially move prices for NYMEX Platinum Futures contracts, NYMEX Palladium Futures

contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on

those futures contracts, constitutes the employment of a manipulative and deceptive device.

        108.    As alleged herein, Defendants acted intentionally—and, even if they are found to not

have acted intentionally, then at least acted recklessly—in employing the manipulative and deceptive

device to procure ill-gotten trading profits at the expense of Plaintiffs and the Class.

        109.    By their intentional misconduct, Defendants each violated Sections 6(c) and 22(a) of

the CEA, 7 U.S.C. §§ 9 and 25(a), throughout the Class Period.

        110.    As a result of Defendants’ unlawful conduct, Plaintiffs and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts, to which Plaintiffs and the Class would

not have been subject but for the unlawful conduct of the Defendants as alleged herein.

        111.    Plaintiffs and members of the Class are each entitled to damages for the violations of

the CEA alleged herein.

                                   THIRD CLAIM FOR RELIEF

           Principal-Agent Liability for Violation of The Commodity Exchange Act

                                         7 U.S.C. §§ 1, et seq.

                                     (As Against All Defendants)

        112.    Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.




                                                  - 34 -
         Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 35 of 37



         113.     Each Defendant is liable under Section 2(a)(1) of the CEA, 7 U.S.C. § 2(a)(1), for the

manipulative acts of their agents, representatives, and/or other persons acting for them in the scope

of their employment.

         114.     Plaintiffs and members of the Class are each entitled to damages for the violation

alleged herein.

                                  FOURTH CLAIM FOR RELIEF

                                           Unjust Enrichment

                                      (As Against All Defendants)

         115.     Plaintiffs re-allege and incorporate the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

         116.     Defendants financially-benefited from their unlawful acts. As alleged herein,

Defendants submitted spoof orders electronically and employed other manipulative techniques to

manipulate the prices of NYMEX Platinum Futures contracts, NYMEX Palladium Futures

contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on

those futures contracts, in an artificial direction. Defendants intended to, and did, artificially alter

prices in a direction that benefitted their trades and positions, at the expense of Plaintiffs and the

Class.

         117.     These unlawful acts caused Plaintiffs and other members of the Class to suffer

injury, lose money, and transact at artificial prices for in NYMEX Platinum Futures contracts,

NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures

contracts, and options on those futures contracts.

         118.     As a result of the foregoing, it is unjust and inequitable for Defendants to have

enriched themselves in this manner at the expense of Plaintiffs and members of the Class, and the

circumstances are such that equity and good conscience require Defendants to make restitution.


                                                   - 35 -
           Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 36 of 37



        119.     Each Defendant should pay restitution for its own unjust enrichment to Plaintiffs

and members of the Class.

                                           PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that the Court grant the requested relief as

follows:

    a. for an Order certifying this lawsuit as a class action pursuant to Rules 23(a) and 23(b)(3) of
       the Federal Rules of Civil Procedure, designating Plaintiffs as the Class representatives, and
       appointing his counsel as Class counsel;

    b. for a Judgment awarding Plaintiffs and the Class damages against Defendants for their
       violations of the CEA, together with prejudgment interest at the maximum rate allowable by
       law;

    c. for a Judgment awarding Plaintiffs and the Class restitution of any and all sums of
       Defendants’ unjust enrichment;

    d. for an award to Plaintiffs and the Class of their costs of suit, including reasonable attorneys’
       and experts’ fees and expenses; and

    e. for such other relief as the Court deems just and proper.

                                       JURY TRIAL DEMANDED

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

trial by jury for all issues so triable.


Dated: November 12, 2019                         Respectfully submitted,

                                                 LOWEY DANNENBERG, P.C.

                                                 By: /s/ Vincent Briganti
                                                 Vincent Briganti
                                                 Christian P. Levis
                                                 Raymond P. Girnys
                                                 Johnathan Seredynski
                                                 Peter Demato, Jr.
                                                 Amir Alimehri
                                                 44 South Broadway, Suite 1100
                                                 White Plains, NY 10601


                                                  - 36 -
Case 1:19-cv-06002-AJN Document 27 Filed 11/12/19 Page 37 of 37



                            Tel.: (914) 997-0500
                            Fax: (914) 997-0035
                            Email: vbriganti@lowey.com
                                     clevis@lowey.com
                                     rgirnys@lowey.com
                                     jseredynski@lowey.com
                                     pdemato@lowey.com
                                     aalimehri@lowey.com

                            Thomas L. Laughlin, IV
                            Deborah Clark-Weintraub
                            Max R. Schwartz
                            Jeffrey P. Jacobson
                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                            The Helmsley Building
                            230 Park Avenue, 17th Floor
                            New York, NY 10169
                            Tel.: (212) 223-6444
                            Fax: (212) 223-6334
                            Email: tlaughlin@scott-scott.com
                                     dweintraub@scott-scott.com
                                     mschwartz@scott-scott.com
                                     jjacobson@scott-scott.com

                            Interim Co-Lead Counsel for Plaintiffs and the Class




                             - 37 -
